BOWEN, Presiding Judge.
Edward Michael Bynum was convicted for the manslaughter of Phillip Slaton and sentenced to five years’ imprisonment. On this appeal from that conviction, he argues that the trial court committed reversible error when it refused to allow testimony about the warnings the witnesses gave him about the deceased.
*659The defendant was permitted to prove the deceased’s bad general reputation for violence and a lack of peace and quiet. He was also permitted to prove that several individuals warned him about the deceased. However, he was not permitted to prove the specific contents of the warnings. Any advice or warning given the defendant by a witness was properly excluded. Parker v. State, 266 Ala. 63, 67, 94 So.2d 209 (1956); Davis v. State, 216 Ala. 475, 477, 113 So. 393 (1927). “[T]he accused is not entitled to prove that, prior to the homicide, he was warned of danger to himself at the hands of the victim or advised to take precautions to prevent harm to himself at the hands of the victim.” C. Gamble, McElroy’s Alabama Evidence § 63.01(5) (3rd ed. 1977).
The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.